 



Exhibit 10.1

AMENDMENT NO. 2 to Credit Agreement and
AMENDMENT NO.1 to Security Agreement

          AMENDMENT NO. 2, dated as of April 13, 2005, to that certain Credit
Agreement, dated as of January 23, 2004, and amended and restated as of
November 29, 2004, and as further amended on February 16, 2005 (the “Credit
Agreement”; capitalized terms used herein and not defined herein shall have the
meaning set forth in the Credit Agreement), among Communications & Power
Industries, Inc., a Delaware corporation, as borrower (“Borrower”), UBS AG,
Stamford Branch, as administrative agent (the “Administrative Agent”), the
lenders from time to time party thereto (the “Lenders”), and the other parties
thereto and AMENDMENT NO. 1 to that certain Security Agreement, dated as of
January 23, 2004 among Borrower, UBS AG, Stamford Branch, as collateral agent
(the “Collateral Agent”) and the other parties thereto (collectively, the
“Amendment”).

W I T N E S S E T H:

          WHEREAS, Section 11.02 of the Credit Agreement permits the Credit
Agreement and the other Loan Documents to be amended from time to time;

          WHEREAS, the Loan Parties request the Lenders to permit (a) Parent to
enter into a Hedging Agreement relating to the Permitted Parent Notes and to
provide cash collateral to the hedge counterparty in respect of Parent’s
obligations under such Hedging Agreement and (b) Borrower to pay dividends or
make loans to Parent to allow Parent to provide such cash collateral and to pay
its obligations under the Hedging Agreement;

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          SECTION ONE Amendments.

          (a) The definition of “Debt Issuance” shall be amended by adding the
words “, the entry into any Permitted Parent Hedge” immediately after the words
“Notes”.

          (b) The definition of “Consolidated Interest Expense” shall be amended
by adding the following before the period:

“; provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs), but excluding
unrealized gains and losses with respect to Hedging Agreements”.

 



--------------------------------------------------------------------------------



 



-2-

          (c) The definition of “Permitted Parent Notes” shall be amended by
(i) adding “(a)” immediately after “shall mean” and (ii) adding the following
before the period “and (b) debt securities issued semiannually as payment of
interest on debt securities described in clause (a), with the same terms and
conditions”.

          (d) The following definitions shall be added:

     “Permitted Parent Hedge” shall mean an interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement hedging Parent’s exposure with respect to the floating interest
rate component of the Permitted Parent Notes and not entered into for
speculation, all on terms and conditions and with a counterparty that is a
Lender or an Affiliate of a Lender at the time that such agreement is entered
into and otherwise reasonably acceptable to the Administrative Agent (it being
understood that a Lender or an Affiliate of a Lender that is a commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, at the time the transaction is entered into, capital and
surplus aggregating in excess of $500 million and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) is satisfactory to the Administrative Agent).

     “Secured Permitted Parent Hedge” shall mean any Permitted Parent Hedge
designated as a Secured Permitted Parent Hedge by the Borrower; provided that
(i) only one Permitted Parent Hedge in effect at any time shall be a Secured
Permitted Parent Hedge (with the result that, if a Secured Permitted Parent
Hedge remains outstanding, the Borrower may not designate another Permitted
Parent Hedge to be a Secured Permitted Parent Hedge), (ii) the initial Secured
Permitted Parent Hedge entered into after the date of Amendment No. 2 to this
Agreement shall be in a notional amount that shall not exceed $80,000,000 and
(iii) the Borrower shall deliver a notice to the Collateral Agent that a
Permitted Parent Hedge is the Secured Permitted Parent Hedge no more than
90 days after entering into the Secured Permitted Parent Hedge.

          (e) Section 6.03 shall be amended by (i) deleting the word “and” at
the end of clause (o), (ii) replacing the period at the end of clause (p) with
“; and” and (iii) adding a new clause (q) as follows:

          “(q) Investments permitted by Section 6.05(g) and (h).”

          (f) Section 6.05 shall be amended by (i) deleting the word “and” at
the end of clause (f) and (ii) replacing clause (g) in its entirety with the
following:

 



--------------------------------------------------------------------------------



 



-3-

     “(g) Borrower may pay cash dividends or distributions, or make loans to,
Parent in an amount not in excess of the amount required by Parent to enable it
to make cash interest payments in respect of the Permitted Parent Notes, which
Dividends may be made not earlier than the fifth Business Day preceding the date
on which such cash interest payments are due; provided that (i) if any Permitted
Parent Hedge is in effect, (A) the amount permitted to be paid by Parent
pursuant to the foregoing shall not be greater than (x) the Applicable Margin as
defined in the Permitted Parent Notes as in effect on the date hereof times the
principal amount of Permitted Parent Notes then outstanding plus (y) the amount
of Parent’s payment obligation under the Permitted Parent Hedge associated with
such interest payment (net of payments then due to Parent under the Permitted
Parent Hedge) and (B) if Borrower has elected to make payments of interest on
the Permitted Parent Notes by the issuance of additional Permitted Parent Notes,
(x) Borrower may pay cash dividends or distributions, or make loans to, Parent
in an amount not in excess of the amount required by Parent to enable it to make
its payment obligation under the Permitted Parent Hedge associated with such
interest payment (net of payments then due to Parent under the Permitted Parent
Hedge) not earlier than the fifth Business Day preceding the date on which such
payments are due and (y) if Parent receives a net payment under the Permitted
Parent Hedge, Parent shall contribute such payment as an equity contribution to
Borrower or as repayment of any loan from Borrower pursuant to this
Section 6.05(g) and (ii) on a Pro Forma Basis after giving effect to such
dividend, distribution or loan and the payment of such interest or payment
obligations (including any borrowing to fund such dividend, distribution or
loan), Borrower and Parent shall be in compliance with all covenants set forth
in Section 6.07 and no Default shall exist; and

     (h) Borrower may pay cash dividends or distributions, or make loans to,
Parent of up to $3,500,000 in the aggregate (the “Cash Collateral Basket”) to be
used by Parent to provide cash collateral for the benefit of the counterparty to
any Secured Permitted Parent Hedge; provided that (i) only up to $1,000,000 of
the Cash Collateral Basket shall be dividended, distributed or loaned by
Borrower for providing the initial cash collateral on the initial Secured
Permitted Parent Hedge, (ii) on a Pro Forma Basis after giving effect to each
such dividend, distribution or loan (including any borrowing to fund such
dividend, distribution or loan), Borrower and Parent shall be in compliance with
all covenants set forth in Section 6.07 and no Default shall exist, (iii) upon
termination of a Secured Permitted Parent Hedge that is not replaced by another
Secured Permitted Parent Hedge, any amount of the Cash Collateral Basket not
paid or owing to such counterparty under the terms of the master agreement
relating to such Secured Permitted Parent Hedge shall be returned to

 



--------------------------------------------------------------------------------



 



-4-

Borrower (as an equity contribution to the extent that the payment to Parent was
in the form of a dividend or distribution and as repayment of loan to the extent
that the payment to Parent was in the form of a loan) and (iv) if Parent enters
into a Secured Permitted Parent Hedge after termination of a Secured Permitted
Parent Hedge, any portion of the Cash Collateral Basket not already paid to a
counterparty to a Secured Permitted Parent Hedge shall be available again as
provided above.”

          (g) Section 6.06 shall be amended by replacing clause (b) in its
entirety with the following:

   “(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections
6.01(d), 6.03(d) and 6.03(q);”

          (h) Section 6.12(a) shall be amended by (i) replacing deleting the
“and” immediately prior to clause (vi) and replacing it with a “,”, (ii) adding
the words “or as contemplated by Sections 6.05(g) and (h)” at the end of clause
(iv) and (iii) replacing clause (vi) in its entirety with the following:

“(vi) the entry into any Permitted Parent Hedge and the deposit of cash
collateral and the making of payments pursuant to the terms of any Secured
Permitted Parent Hedge and (vii) activities and assets reasonably related to the
foregoing clauses.”

          (i) Section 2.01 of the Security Agreement shall be amended by
including the following as the last paragraph in such Section:

   “Further notwithstanding the foregoing provisions of this Section 2.01, the
Security Agreement Collateral shall not include any cash or any Deposit Account
which is created by Parent in order to pledge cash collateral (which shall be
subject to the separate security interest of the counterparty to any Secured
Permitted Parent Hedge) for the benefit of any counterparty to any Secured
Permitted Parent Hedge.”

          SECTION TWO Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) which is the date on which the
Administrative Agent shall have received counterparts of this Amendment executed
by the Borrower, Parent, the Administrative Agent, the Collateral Agent and the
Required Lenders.

          SECTION THREE Reference to and Effect on the Credit Agreement. On and
after the Effective Date, each reference in the Credit Agreement or the Security
Agreement, as applicable, to “this Agreement,” “hereunder,” “hereof” or words of
like import refer-

 



--------------------------------------------------------------------------------



 



-5-

ring the Credit Agreement or the Security Agreement, as applicable, and each
reference in each of the Loan Documents to “the Credit Agreement,” “the Security
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement or the Security Agreement, as applicable, shall mean and be a
reference to the Credit Agreement or the Security Agreement, as applicable, as
amended by this Amendment. The Credit Agreement, the Security Agreement and each
of the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

          SECTION FOUR Costs and Expenses. Borrower agrees to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including, without limitation,
the reasonable fees and expenses of Cahill Gordon & Reindel llp, counsel to the
Administrative Agent).

          SECTION FIVE Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

          SECTION SIX Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



-6-

            COMMUNICATIONS & POWER
INDUSTRIES, INC., as Borrower
      By:      Joel A. Littman /s/         Name:   Joel A. Littman       
Title:   CFO, Secretary and Treasurer        CPI HOLDCO, INC., as Parent
      By:      Joel A. Littman /s/         Name:   Joel A. Littman       
Title:   CFO, Secretary and Treasurer   

 



--------------------------------------------------------------------------------



 



         

-7-

            UBS AG, STAMFORD BRANCH, as Administrative
Agent and as Collateral Agent
      By:      Edward Gripps /s/         Name:   Edward Gripps        Title:  
Director, Banking Products Services, US              By:      Christopher M.
Altkin /s/         Name:   Christopher M. Altkin        Title:   Associate
Director, Banking Products     Services, US 

 